Citation Nr: 1134990	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-23 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied a claim for service connection for "asthma (also claimed as allergies/respiratory condition) (MG)."  

The Board has determined that the issue is more accurately characterized as stated on the cover page of this decision; to clarify- the issue on appeal is intended to include a claim for allergies.  

In June 2011, the Veteran was afforded a videoconference hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

A respiratory disability was not caused or aggravated by service.


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.316 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In December 2006, the Veteran filed a claim for service connection for "respiratory/asthma/allergy problems, claimed as due to exposure to mustard gas." 
In July 2007, the RO denied the claim, which it characterized as a claim for "asthma (also claimed as allergies/respiratory condition) (MG)."  

The Board notes that in May and December of 2008, the RO determined that new and material evidence had not been received to reopen the claim.  An appeal was perfected subsequent to the RO's December 2008 denial.  However, in February 2011, the RO determined that its July 2007 decision was still open because it had never issued the Veteran a notification of The Veterans Claims Assistance Act of 2000 (VCAA) with regard to this claim, and that its characterization of the claim as a new and material claim in May and December of 2008 was erroneous.  See deferred rating decision, dated in February 2011.  

In June 2011, the Veteran submitted additional evidence, accompanied by a waiver of RO review.  Accordingly, the Board will consider the evidence in the first instance.  38 C.F.R. § 20.1304(c) (2010).  

The Veteran's primary assertion is that his respiratory disability was caused by exposure to gas while in basic training.  During his hearing, held in June 2011, the Veteran testified that during basic training:

My belief is that we went through a simulated warfare and gas training and we were required to go through this gas chamber, and we went in.  The instructors told us that the combination of gas we were given at that time were comparable to what mustard gas would be, and we were told that we weren't to put our masks on 'til we felt the results of the product they were giving us, and they turned the lights out, and when they released the gases in there, then we would put our masks on, and this would not have been really that bad, but I had been the last one in line, and when we left the room, the training personnel for the academy stopped me and told me I would be monitoring that door for the rest of the troops coming in.  Apparently they were afraid somebody was gonna run out of the room or something, and then at their signal I would  open that door when the gas training session was over with, and I didn't have a mask at that time, and then when I opened up the door, I'd get another whiff of that then, and I don't know how many I got that day, but it was quite a few, and the very next day I went on KP.  

He further testified that later that day, he passed out, and "woke up in the hospital," with a white cell blood count of 25,000 to 27,000, and that, "it varied between 25 and 27 (thousand) the different times I had been hospitalized while I was in the service, and this happened immediately after my exposure to the chemicals that they were giving us."  He added that there were "several events after that." (i.e., hospitalizations), including hospitalization for respiratory symptoms and congestion at Ft. Belvoir and Ft. Worth.  He asserted that he has had respiratory symptoms, primarily difficulty breathing, since his service, and that although he had received private treatment prior to 1958, that these records were not available.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316.  Under 38 C.F.R. § 3.316:

(a) Except as provided in paragraph (b) of this section, exposure to the specified vesicant agents during active military service under the circumstances described below, together with the subsequent development of any of the indicated conditions, is sufficient to establish service connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during active military service together with the subsequent development of chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), or squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or Lewisite during active military service together with the subsequent development of a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active military service together with the subsequent development of acute nonlymphocytic leukemia.

(b) Service connection will not be established under this section if the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  

For claims involving exposure to mustard gas, a veteran must prove evidence of in-service exposure, and a diagnosis of current disability, but is relieved of the burden of providing medical evidence of a nexus between the current disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  38 C.F.R. § 3.316 (2010); see also Pearlman v. West, 11 Vet. App. 443, 446 (1998).  

Whether a veteran meets the requirements of § 3.316, including whether he was actually exposed to the specified vesicant agents, is a question of fact for the Board to determine after full development of the facts.  The Board, therefore, must consider the credibility of his testimony in light of all the evidence in the file.  Pearlman.  

The Veteran's service treatment reports show that in July 1953, he was hospitalized for two days for a reaction to prophylactic inoculation (i.e., small pox vaccine), manifested by lumps on the inside of his left arm.  A September 1953 chest X-ray was negative.  In February 1954, he was hospitalized for acute tonsillitis.   A past medical history of frequent bouts of tonsillitis was noted, and that he was "allergic to tetanus (?) serum sickness."  A chest X-ray was normal.  There is a notation of white cell count of 27,000.  An April 1955 report notes, "We don't feel that all circumstances considered that this man meets our criteria for a tonsillectomy."  The Veteran's separation examination report, dated in April 1955, shows that his lungs and chest were clinically evaluated as normal, and that an associated chest X-ray was normal.  

The Board notes that responses from the National Personnel Records Center (NPRC), dated in February, March, and December of 2007, indicate that there are no additional service treatment records, or personnel records, available, and that any such records may have been destroyed in the 1973 fire at the NPRC.

In June 2007, the RO issued a memorandum to the effect that no additional service personnel records, to include records of exposure to mustard gas and/or lewisite, were available, and that any additional attempts to obtain them would be futile. See 38 C.F.R. § 3.159(d) (2010).  

In February 2008, the RO issued a memorandum to the effect that no additional service treatment reports were available, and that any additional attempts to obtain them would be futile.   Id.  

As for the post-service medical evidence, it consists of VA and non-VA treatment reports, dated between 1958 and 2009.  

This evidence includes reports from G.G., M.D., dated between 1958 and 1991, which show the following: the Veteran received treatment for symptoms that included a stuffy nose and red eyes as early as 1958 (the month is unclear).  In 1971, there is a notation of pneumonia, and a normal chest X-ray.  In 1972, the Veteran requested referral to an allergist, and there are notations of sinusitis.  In 1977, the Veteran was provided with allergy vaccines.  In 1987, a chest X-ray was noted to show minimal strand density above the left diaphragm "perhaps due to some susegental atelectasis/Kosel."  In 1988, there was a notation of chronic nasal obstruction.  

Other private reports show treatment for sinusitis beginning in 1992.  Reports from Unity Hospital show that, beginning in 2001, he received treatment for sinusitis.  An August 2001 report notes that he had no history of asthma or emphysema, and that he had a negative chest X-ray.  The impression was asthmatic bronchitis and "possibly underlying chronic obstructive pulmonary disease" (COPD).  A December 2001 pulmonary function test (PFT) was normal.  In February 2002, he underwent an ethmoidectomy with polypectomy, maxillary sinuoscopy with polypectomy, and a left sphenoidotomy with polypectomy.  A history of sinus surgery 30 years' before was noted.  A March 2003 report notes that the Veteran reported a history of esophageal reflux since the 1970s, and the examiner stated, "It is unclear whether or not this could be related to his reflux."  

A "railroad retirement award notice," dated in April 1994, indicates that the Veteran was entitled to a regular annuity under the Railroad Retirement Act, based on disability, effective in 1992.  Associated reports from United HealthCare Insurance indicate that the Veteran received treatment between 1993 and 1994.  These reports do not contain a diagnosis or indication of the symptoms treated, other than to note that he received "therapeutic activities," hypnotherapy, electrical stimulation, and psychotherapy and psychological testing.   

As an initial matter, the Board finds that a preponderance of the evidence of record shows that the Veteran did not experience full-body exposure to the specified chemicals.  38 C.F.R. § 3.316.  Simply stated, there is nothing in the service treatment reports to show such exposure, and there is no objective evidence of such exposure that is dated after separation from service to show such exposure.  

The Board further finds that the Veteran is not a credible historian.  During his hearing, held in June 2011, the Veteran testified to the effect that he was hospitalized for respiratory symptoms on several occasions during service, and Dr. G.G.'s July 2009 statement (discussed infra) shows that he told this physician that he had been hospitalized "for three weeks for a lung condition immediately after being exposed to poison gas" (i.e., during basic training).  However, in a claim (VA Form 21-526), received in September 2005, he indicated that he was not exposed to mustard gas during service.  The Veteran's service treatment reports have been discussed.  They show hospitalization in July 1953 for two days for a reaction to prophylactic inoculation (i.e., small pox vaccine).  The only other record of hospitalization shows that in February 1954, he was hospitalized for six days for acute tonsillitis.  There is no demonstrated hospitalization for a lung condition, nor is there any "recorded history" in the service treatment reports to corroborate the Veteran's asserted history of several hospitalizations for a lung condition.  Rather, it appears that the Veteran was hospitalized for tonsillitis on one occasion for six days in 1954, with indications of a number of non-hospital treatments for tonsillitis.  See April 1955 report.  The Board has considered the possibility of missing service treatment reports, however, the available service treatment reports do not corroborate, and are inconsistent with, his claimed history of multiple hospitalizations for a lung disorder.  Id. (indicating a history of, and evaluation for, tonsillitis, with no mention of a lung disorder); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board further notes that a March 2003 CPMG report show that a physician stated, "Before I forget, [the Veteran] told my MA that he has never been a smoker.  In reviewing through the chart and actually in casual conversation with him today it turns out that he was a three pack per day smoker at one time in the past.  There was no question about this and so I am surprised he told my MA that he had never been a smoker."  See also CPMG reports, dated in May 2003 and May 2004 (indicating that the Veteran reported that he had "never" smoked).  The Board considers a history of smoking material to a claim for a lung/respiratory disability.  Given this evidence, the Veteran is not considered to be a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

The Board finds that the claim must be denied.  Exposure to specified vesicant agents during active military service under specified circumstances is not shown.  38 C.F.R. § 3.316.  The Veteran's service treatment reports have been discussed, and they do not show that he was treated for respiratory symptoms during service.  In 1954 and 1955, his chest X-rays were noted to be normal.  In addition, a lung/respiratory disorder, to include allergies, was not noted upon separation from service; at that time, his lungs and chest were clinically evaluated as normal.  Therefore, a chronic disorder is not factually shown during service.  See 38 C.F.R. § 3.303(a).  As for the post-service medical evidence, the earliest medical evidence of treatment for any relevant symptoms is dated in 1958, which is over two years after separation from service.  This period without treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no competent and probative evidence of a nexus between a post-service diagnosis and the Veteran's service.  See 38 C.F.R. § 3.303(d).  In summary, the evidence does not show that the Veteran has a respiratory disability that is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.   

In reaching this decision, the Board has considered a statement from G.G., M.D., dated in July 2009.  Dr. G.G. states that he has medical records for the Veteran dated between 1958 and 1991, and that the first entries in the Veteran's medical records were for allergy injections, which are given for asthma and hay fever, "both of which he had."  Dr. G.G. speculated that the Veteran did not have asthma prior to his service, and concluded, "Assuming that [the Veteran] did not have asthma before entering the military service, and assuming that he was hospitalized for three weeks for a lung condition immediately after being exposed to poison gas which caused him symptoms, it is my opinion that exposure to the poison gas caused his asthma."  However, as previously noted, the Veteran is not considered to be a credible historian, and the assertion that "he was hospitalized for three weeks for a lung condition immediately after being exposed to poison gas" is not supported by the record.  There is no evidence of exposure to "poison gas" during service, and the Board has determined that the Veteran did not experience full-body exposure to the specified chemicals during his service.  Given the foregoing, the Board concludes that Dr. G.G.'s etiological opinion is not credible, and that it warrants no probative value.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).

With respect to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The issue on appeal is based on the contention that a respiratory disability was caused by service.  The Veteran's statements would normally be competent evidence to show that he experienced respiratory symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).    

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to a veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

In this case, the Board has determined that the Veteran is not a credible historian.  In addition, laypersons do not have the requisite skill, knowledge, or training, to be competent to provide a diagnosis of a respiratory disability, or to state whether this condition was caused by the Veteran's service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, the Veteran's service treatment records and the post-service medical evidence has been discussed.  There is no competent and probative evidence to show that the Veteran has the claimed disorder that is related to his service.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has the claimed condition that is related to his service.   

In summary, the evidence does not show that the Veteran has respiratory disability that is related to his service, and the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000

The Board finds that VA has satisfied its duties to the veteran under the Veterans Claims Assistance Act of 2000 (VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

In February 2011, the RO sent the Veteran a notice letter (hereinafter "VCAA notification letter") that informed him of his and VA's respective responsibilities for obtaining information and evidence under the VCAA.  

This VCAA notice was not sent prior to the adjudication of the claim. 
However, throughout the appeal, the Veteran has repeatedly submitted evidence pertinent to his claim.  In June 2011, he was afforded a hearing.  Despite the notice being late, the RO subsequently readjudicated the claim based on all the evidence and information, in the April 2011 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Accordingly, the Veteran was not precluded from participating effectively in the processing of this claim and the late notice did not affect the essential fairness of the decision.

The Board further finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment records, as well as VA and non-VA medical records.  To the extent that statements from the National Personnel Records Center (NPRC), dated in 2007, indicate that no additional service treatment reports are available, and that if they had ever existed, they would likely have been destroyed in the 1973 fire at the NPRC, under such circumstances, there may be a heightened duty to search for medical information from alternative sources in order to reconstruct the service treatment reports.  Jolley v. Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 (1992).  The Board is also under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992). However, the Court has rejected the argument that there should be an "adverse presumption" against VA where service medical records have been lost or destroyed while in the Government's control, including records destroyed in the 1973 fire at the NPRC. See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

In this case, the RO has attempted to obtain any available records from the NPRC, and it has determined that no additional service personnel files, or service treatment reports, are available.  In March 2007, the Veteran was requested to provide any relevant records he may have, and to complete and return an attached questionnaire in order to provide additional details of his alleged exposure to gas.  There is no record of a reply.  In summary, it appears that all known and available service and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file. The RO has obtained the Veteran's VA and non-VA records.  

The Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

In this case, the Veteran's service treatment records do not show treatment for the claimed condition, nor was the claimed condition noted upon separation from active duty service.  The Veteran has been determined not to be a credible historian, and exposure to specified vesicant agents during active military service under specified circumstances is not shown.  38 C.F.R. § 3.316.  Following separation from service, there is no record of treatment for relevant symptoms that is dated prior to 1958.  There is no competent and probative evidence of a nexus between the claimed condition and the Veteran's service.  VA is not required to provide an examination based on a conclusory generalized lay statement, because that would eliminate the carefully drafted statutory standards governing the provision of medical examinations.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Given the foregoing, the Board finds that the standards of McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board therefore concludes that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


